U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q Mark One x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-53389 Double Crown Resources Inc. (Name of small business issuer in its charter) Nevada 98-0491567 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2312 N. Green Valley Pkwy., Suite 1026, Henderson, Nevada 89014 (Address of principal executive offices) (707) 961-6016 (Issuer’s telephone number) Securities registered pursuant to Section 12(b) of the Act: Name of each exchange on which registered: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 (Title of Class) Indicate by checkmark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. YesxNo o Indicate by checkmark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x Applicable Only to Issuer Involved in Bankruptcy Proceedings During the Preceding Five Years. N/A Indicate by checkmark whether the issuer has filed all documents and reports required to be filed by Section 12, 13 and 15(d) of the Securities Exchange Act of 1934 after the distribution of securities under a plan confirmed by a court.Yeso No o Applicable Only to Corporate Registrants Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the most practicable date: Class Outstanding as ofJuly 23, 2012 Common Stock, $0.001 DOUBLE CROWN RESOURCES INC. Form 10-Q Part 1. FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Balance Sheets (Unaudited) 4 Statements of Operations (Unaudited) 5 Statements of Cash Flows (Unaudited) 6 Notes to Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 Part II. OTHER INFORMATION Item 1. Legal Proceedings 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 25 Item 4 Mine Safety Disclosure 25 Item 5. Other Information 25 Item 6 Exhibits 27 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. DOUBLE CROWN RESOURCES, INC (Formerly “Denarii Resources, Inc.”) (An Exploration Stage Company) FINANCIAL STATEMENTS JUNE 30, 2012 3 DOUBLE CROWN RESOURCES, INC. (Formerly "Denarii Resources, Inc.") (An Exploration Stage Company) BALANCE SHEETS June 30, December 31, Assets: (Unaudited) (Audited) Cash $ $ Total Current Assets Total Assets $ $ Liabilities: Current Liabilities Accounts Payable $ $ Accounts Payable - Related Parties Disputed Liability - Related Party (Note 7) Accrued Interest - Related Party (Note 7) Convertible Promissory Notes - Related Party (Note 7) Convertible Debt - Related Parties (Note 5) Convertible Debt - Non Related Party (Note 4 & 6) - Total Current Liabilities Non-Current Liabilities: Mineral Prospect Obligation (Note 4) Convertible Debt - Long Term (Note 4) Total Non-Current Liabilities Total Liabilities Stockholders' Equity (Deficit): Common Stock par value $0.001 authorized 500,000,000 shares, Issued 173,889,475 and 148,549,999 shares,respectively Stock Subscription Payable Stock Subscription Receivable - ) Additional Paid in Capital Deficit Accumulated During Exploration Stage ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of these financial statements. 4 DOUBLE CROWN RESOURCES, INC. (Formerly "Denarii Resources, Inc.") (An Exploration Stage Company) STATEMENTS OF OPERATIONS (unaudited) From Inception (March 23, Three Months Ended Six Months Ended 2006) through June 30, June 30, June 30, June 30, June 30, Revenues $
